Opinion issued November 6, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-01081-CV
____________

IN RE GUARDIANSHIP OF LEWI ORSAK, An Incapacitated Person





On Appeal from the Probate Court No. 1
Harris County, Texas
Trial Court Cause No. 332490




MEMORANDUM OPINION
          Appellant, Anne Kaiser, has filed a motion to dismiss her appeal.  More than
10 days has elapsed, and no objection has been filed.  No opinion has issued. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Jennings.